



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Menary, 2012
    ONCA 706

DATE: 20121023

DOCKET: C55731

Cronk, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wayne Menary

Appellant

Joshua D. Frost, for the appellant

Avene Derwa, for the respondent

Heard and released orally: October 12, 2012

On appeal from the sentence imposed on December 23, 2011 by
    Justice J.E. Allen of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals against his sentence of 18 months incarceration
    for assault on his former domestic partner and three months incarceration,
    concurrent, for failure to comply with a probation order that prohibited
    contact by the appellant with his assault victim.  He argues, first, that the
    sentencing judge erred by rejecting, without proper inquiry and reasons, a
    joint submission by counsel for a custodial sentence within the range of 60 to
    90 days imprisonment.  Second, he submits that in fashioning sentence, the
    sentencing judge erred by failing to fully consider the circumstances of this
    offender and these offences, resulting in the imposition of an unfit sentence. 
    In particular, the appellant says, the sentencing judge failed to consider the
    jump principle and the applicable mitigating circumstances.

[2]

We do not agree that this is a joint sentencing submission case.  The
    record, in our view, suggests to the contrary, although the overall range of
    sentence suggested by counsel was similar.  Accordingly, we would not give
    effect to this ground of appeal.

[3]

However, we do agree that the sentencing judge erred by jumping the Crowns
    position on sentence (60 to 90 days imprisonment) without regard to the fact
    that the appellants longest prior custodial sentence in more than 10 years
    prior to these offences was approximately 50 days.  In so doing, contrary to
    the submissions of both Crown and defence counsel, the sentencing judge imposed
    a significant term of imprisonment for the assault (18 months) without first
    informing counsel of his concerns regarding the range of sentence proposed by
    them and affording them the opportunity to make submissions.  See
R. v.
    Hagen
, [2011] ONCA 749.  This occurred in a context where the appellant
    was represented by duty counsel who provided only limited information to the
    court regarding the appellants circumstances, and the sentencing judge failed
    to afford the appellant an opportunity to make any comments prior to
    sentencing, contrary to s. 726 of the
Criminal Code
.

[4]

As a result of the sentencing judges error, it falls to us to fashion a
    fit sentence.

[5]

The appellant has a horrific criminal record that includes five prior
    convictions for acts of violence against three different domestic partners. 
    This was his second conviction for assault against the same victim.  This
    assault occurred in breach of a probation order that precluded any contact by
    the appellant with this former partner and at a time when he was on bail in
    relation to an unrelated assault charge.  Further, the appellants lengthy record
    reflects virtually no regard for compliance with court orders.  These considerations,
    especially the domestic nature of this assault, are clearly aggravating
    factors.

[6]

On the mitigation side, however, we note that alcohol was a contributing
    factor in this incident, the appellant appears to have a significant
    alcohol-related problem, the assault itself was relatively minor in nature
    resulting in no physical injuries, and the appellant was gainfully employed at
    the time of sentencing.  Also relevant, as we have said, is the fact that the
    longest custodial sentence served by the appellant in the decade prior to
    sentencing in this case was about 50 days.

[7]

The appellants offences warranted a significant term of imprisonment. 
    Domestic violence cannot be tolerated in our community.  As the sentencing
    judge recognized, denunciation and deterrence are the controlling sentencing
    principles.

[8]

In all the circumstances, in our view, a sentence of 12 months
    imprisonment for the assault conviction and three months incarceration,
    concurrent, for the failure to comply conviction, followed by probation for
    three years on the terms imposed by the sentencing judge, together with the
    ancillary orders made by the sentencing judge, is a fit sentence.

[9]

Accordingly, leave to appeal sentence is granted, the sentence appeal is
    allowed and the custodial part of the appellants sentence is varied in
    accordance with these reasons.

E.A. Cronk J.A.

Sarah Pepall
    J.A.

M. Tulloch J.A.


